Exhibit 10.3

EXECUTION VERSION

TRANSITIONAL TRADEMARK LICENSE AGREEMENT

This TRANSITIONAL TRADEMARK LICENSE AGREEMENT (“Agreement”) is effective as of
February 18, 2014 by and between DEL MONTE FOODS, INC. (formerly known as Del
Monte Foods Consumer Products, Inc.), a Delaware corporation (“Licensor”) and
DEL MONTE CORPORATION, a Delaware corporation (“Licensee”, and together with
Licensor, the “Parties”, and each, a “Party”).

RECITALS

WHEREAS, pursuant to that certain Purchase Agreement (the “Purchase Agreement” –
capitalized terms used but not defined herein shall have the meaning therein)
dated October 9, 2013 among Licensee, Del Monte Foods Consumer Products, Inc., a
Delaware corporation (the “Acquiror”) and, solely for purposes of Section 11.20
therein, Del Monte Pacific Limited, a corporation established under the laws of
the British Virgin Islands, the Acquiror purchased all of the issued and
outstanding equity interests of the Transferred Entities and certain assets of
the Company Related to the Business.

WHEREAS, in connection with the Purchase Agreement, on the Closing Date,
Licensee will transfer to Licensor all of its entire right, title and interest
in the trademarks and tradenames listed on Schedule A hereto, along with
applicable registrations and applications for any of the foregoing, all common
law rights related thereto, and all goodwill associated therewith (the “Licensed
Marks”).

WHEREAS, the Licensee wishes to obtain a license to use the Licensed Marks for a
transitional period after the Closing, and the Licensor is willing to grant such
a license.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration set forth in the Purchase Agreement and
subject to the terms and conditions set forth herein, Licensor and Licensee
hereby agree as follows:

AGREEMENT

1. LICENSE

1.1 Grant. Subject to the terms of this Agreement, Licensor hereby grants to
Licensee and its Affiliates, effective as of the Closing Date, a non-exclusive,
non-sublicensable (except as set forth in Section 1.2 herein), non-assignable
(except as set forth in Section 3.1 herein), worldwide, royalty-free, fully paid
up license to use the Licensed Marks as Trademarks in connection with the
operation, advertisement, marketing and promotion of Licensee’s businesses in a
manner consistent with Licensee’s and its Affiliates’ use of the Licensed Marks
prior to the Closing Date, solely for the time periods below. Licensee and its
Affiliates acknowledge that the license in this Section 1.1 is transitional in
nature, and that Licensee and its Affiliates shall use commercially reasonable
efforts to transition away from substantially all uses of the Licensed Marks
promptly.



--------------------------------------------------------------------------------

(a) Licensee must file (or cause to be filed) to change all of its and its
Affiliates’ corporate names, trade names, d/b/a names and similar names to names
that do not contain any Licensed Marks, within thirty (30) days after the
Closing Date, and promptly and diligently prosecute all such changes;

(b) Licensee must remove (or cause to be removed) all uses of Licensed Marks as
Trademarks from all of its and its Affiliates’ websites and electronic media
(excluding

electronic versions of printed brochures, catalogues, operation and instruction
manuals and datasheets that are made available for download) that are visible to
third parties and under Licensee’s or its Affiliates’ possession or control
within one-hundred-eighty (180) days after the Closing Date;

(c) Licensee must remove (or cause to be removed) all Licensed Marks from any of
its or its Affiliates’ heavy machinery, tools, equipment, and substantially
permanent building signage (including etched glass, engraved marble, and the
like) (i) that are visible to third parties, within one (1) year from the
Closing Date or (ii) that are not visible to third parties, when such items are
replaced in the ordinary course of business;

(d) Licensee must discontinue (or cause to be discontinued) the use of all of
its or its Affiliates’ molds, tools and dyes that imprint or stamp any Licensed
Marks into products visible to third parties within one (1) year from the
Closing Date; and

(e) Licensee and its Affiliates must cease all other uses of the Licensed Marks
within one (1) year after the Closing Date, or as mutually agreed by the
Parties, provided, however, that Licensee may continue to distribute and sell in
the ordinary course of business inventory and product bearing the “Del Monte Pet
Products” tradename for a period of up to twenty-four (24) months after the
Closing Date so long as such inventory and products were packed within one
(1) year of the Closing Date.

1.2 Sublicensing. Licensee and its Affiliates may sublicense the license in
Section 1.1 without Licensor’s consent, solely to advertisers, distributors,
vendors, dealers, suppliers, co-packers and other Persons for use in connection
with the operation of Licensee’s and its Affiliates’ businesses, but not for
such Persons’ independent use. Licensee and its Affiliates shall terminate such
authorization or permission granted according to the deadlines set forth in
Section 1.1. Licensee shall be liable to Licensor for any act or omission by a
sublicensee that would constitute a breach hereof if committed by Licensee.

1.3 Website Disclaimer. Licensor, Licensee and each of their Affiliates shall
display on their respective websites a mutually-agreed upon disclaimer as to
their lack of affiliation with each other for six (6) months after the Closing
Date.

1.4 Fair Use. Notwithstanding anything in this Agreement to the contrary,
Licensee and its Affiliates may use the Licensed Marks at all times after the
Closing Date (i) in a neutral, non-trademark manner to describe the history of
their businesses; (ii) on any legal documents, business correspondence and
similar items that are not consumer-facing or (iii) as required or permitted by
applicable Law.

 

2



--------------------------------------------------------------------------------

1.5 Consideration. The Parties agree that the consideration for the license in
Section 1.1 is a portion of the consideration set forth in the Purchase
Agreement, and that no further royalties are therefore due under this Agreement.

2. OWNERSHIP / QUALITY CONTROL.

2.1 Reservation of Rights. All rights in the Licensed Marks not expressly
granted to Licensee and its Affiliates herein are reserved to Licensor. As
between the Parties, Licensor owns all right, title and interest in the Licensed
Marks, and Licensee shall not contest or challenge Licensor’s rights therein.
All use of the Licensed Marks by Licensee and its Affiliates shall inure to the
benefit of Licensor.

2.2 Quality Standards. Licensee agrees to use the same quality standards that
Licensee used prior to the Closing Date, use the Licensed Marks in compliance
with all applicable Laws, and agrees to use all notices and legends with the
Licensed Marks as required by applicable Law or as reasonably requested by
Licensor.

3. MISCELLANEOUS.

3.1 Assignment. Licensor may assign this Agreement to any Person who acquires
the Licensed Marks. Licensee may assign this Agreement to any Person who
acquires Licensee or its Affiliates or any Person who acquires a business being
licensed herein. Further, each Party may assume this Agreement in bankruptcy.
All other assignments of this Agreement by a Party require the prior written
consent of the non-assigning Party, which will not be unreasonably withheld. Any
purported transaction in violation of this Section 3.1 shall be null and void ab
initio and of no force and effect. In the event of a permitted assignment, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors and assigns.

3.2 Purchase Agreement Provisions. The provisions of Sections 11.5
(Severability), 11.6 (Entire Agreement), 11.8 (No Third-Party Beneficiaries),
11.9 (Amendment), 11.11 (Specific Performance), 11.12 (Governing Law), 11.14
(Rules of Construction), 11.15 (Counterparts) and 11.16 (Waiver of Jury Trial)
of the Purchase Agreement are incorporated by reference into this Agreement,
mutatis mutandis. To the extent that any provision of this Agreement conflicts
or is inconsistent with the terms of the Purchase Agreement, this Agreement
shall govern.

3.3 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or by email to the respective parties
at the following addresses (or at such other address for a party as shall be
specified to the other party in a notice given in accordance with this
Section 3.3):

 

  (i) if to Licensee, to:

Del Monte Corporation

One Maritime Plaza

 

3



--------------------------------------------------------------------------------

  San Francisco, CA 94111

Attention:   General Counsel

Telephone:  (415) 247-3567

Facsimile:   (415) 247-3263

Email:         Tim.Ernst@delmonte.com

(ii) if to the Licensor, to:

Del Monte Foods, Inc.

One Maritime Plaza

Suite 2500

San Francisco, CA 94111

Attention: Chief Executive Officer

with copies to:

Del Monte Pacific Limited

10/F, JY Campos Centre

9th Avenue cor. 30th Street

Bonifacio Global City

Taguig City 1634

Philippines

Attention:    Managing Director and Chief Executive Officer

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention:     Jay A. Neveloff

                     Peter G. Smith

Telephone:   (212) 715-9100

Facsimile:    (212) 715-8000

Email:          jneveloff@kramerlevin.com

                    psmith@kramerlevin.com

3.4. Infringement. Licensee shall notify Licensor promptly upon actual knowledge
of: (a) any unauthorized use of a Licensed Mark by any Person; or (b) any
allegations that use of a Licensed Mark by Licensee, its Affiliates, or any
Person authorized thereby infringes or otherwise violates the rights of any
Person.

3.5 Termination. The license granted under this Agreement shall be deemed
automatically terminated with respect to each manner of use of the Licensed
Marks upon the last day of the time period corresponding to such use as set
forth herein. Additionally, this Agreement may be terminated by Licensor upon
notice to Licensee if there shall occur a material breach of this Agreement by
Licensee, its Affiliates, or any Person authorized thereby.

[Remainder of page intentionally left blank]

 

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be
executed as of the day and year first above written.

 

DEL MONTE FOODS, INC.

By:

 

/s/ Joselito D. Campos, Jr.

Name:   Joselito D. Campos, Jr. Title:   President DEL MONTE CORPORATION By:  

/s/ Timothy S. Ernst

Name:   Timothy S. Ernst Title:   Vice President, General Counsel and  
Secretary

[Signature Page to Transitional Trademark License]



--------------------------------------------------------------------------------

Schedule A

Licensed Marks

See attached.